827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry BRADY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 86-1353
United States Court of Appeals, Sixth Circuit.
August 27, 1987.

ORDER
Before BOYCE F. MARTIN, JR., NATHANIEL R. JONES and WELLFORD, Circuit Judges.


1
This matter is before the court upon consideration of petitioner's appeal from the district court's judgment denying his motions to vacate his sentence filed under 28 U.S.C. Sec. 2255.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner alleged that his conviction was obtained on an involuntary guilty plea due to ineffective assistance of counsel.  The district court dismissed the motions to vacate as meritless upon a finding that petitioner voluntarily, knowingly and intelligently entered a plea of guilty pursuant to a Fed.  R. Crim.  P. 11 plea agreement with reasonable assistance of counsel.


3
Upon consideration, this court affirms the district court's judgment for the reasons stated in its memorandum opinion dated August 27, 1985.  Rule 9(b)(5), Rules of the Sixth Circuit.